Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 9 December 2021 have been entered. Claims 1, 7, 9, 15, 17 have been amended.  Claims 2-6, 10-14 have been canceled.  No claims have been added. Claims 1, 7-9, 15-17 are still pending in this application, with claims 1, 9, and 17 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered.
 
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Claim 1 recites the limitation "the number of times of collision" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the number of times of collision" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 9, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al. (“Sueki”, US Pre-Grant Publication 20190205078 A1), in view of Matsuyama (US Pre-Grant Publication 20170329766 A1), in view of Suzuki (JP 2010009392 A).

Regarding claim 1, Sueki discloses a display control method, comprising: 
acquiring positional information, which indicates a position where a display device is being used, from the display device (Sueki [0063] acquires the location of the communication device from GPS.), wherein the display device is a mobile display device (Sueki (Fig. 1) illustrates the communication device – a smart phone.); 
acquiring first information, which is different from the positional information and is associated with the positional information (Sueki [0063] acquires the temperature or weather related to the location of the communication device.),
changing a two-dimensional image according to the acquired first information, wherein the two-dimensional image represents an object defined three-dimensionally from one perspective and is displayed on the display device (Sueki (Fig. 2) illustrates displaying a virtual character in a live view image.  The virtual character is a 3DCG figure projected onto a 2D screen (2D image).  A 3DCG character is 3D computer graphics [0040].  Sueki [0063] discloses changing a character’s clothing based on the temperature or weather.) and 
displaying the two-dimensional image as a moving image. (Sueki [0041] displays a character in motion, for example, performing a dance.)

acquiring first information from a device different from the display device.
However, these features are well known in the art as taught by Matsuyama. For example, Matsuyama discloses acquiring first information from a device different from the display device. (Matsuyama [0073] acquires information on weather from a predetermined external server and outputs the information to the response generation unit.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker with Matsuyama’s system for displaying information to a user because Matsuyama’s system may display a response as an image (Fig. 8 (32) [0126]).

Sueki and Matsuyama do not describe wherein the first information comprises the number of times of collision, strength of collision and direction of collision applied to the display device detected by an acceleration detection sensor, and an amount of change of the two-dimensional image and a part to be changed of the two-dimensional image change in response to the number of times of collision, the strength of collision and the direction of collision.
However, these features are well known in the art as taught by Suzuki. For example, Suzuki discloses wherein the first information comprises the number of times of collision (Suzuki (Fig 2 page 2 paragraph 4) illustrates detecting the number of taps on the frame.), strength of collision (Suzuki (Fig. 6 page 3 paragraph 4)  and direction of collision applied to the display device (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the direction of a tap on the frame.) detected by an acceleration detection sensor (Suzuki (Fig 4 page 2 last paragraph) discloses an acceleration sensor that detects acceleration direction and strength of a finger press to the outside of an image display device.  Suzuki (Fig 2 page 2 paragraph 4) illustrates detecting accelerations in the +x, -x, +y, -y directions, the strength of the accelerations, and the number of taps on the frame.), and an amount of change of the two-dimensional image and a part to be changed of the two-dimensional image change in response to the number of times of collision (Suzuki (Fig. 6 page 3 paragraph 3) discloses modifying the image each time the user taps the frame.), the strength of collision (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the strength of a tap on the frame.) and the direction of collision.  (Suzuki (Fig. 6 page 3 paragraph 4) discloses changing the display state of an image based on the direction of a tap on the frame.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying information to a user with Suzuki’ digital photo frame because with Suzuki’s invention, the display state of the image displayed on the LCD panel is adjusted based on the correlation between the angular velocity detected by each angular velocity sensor and the image adjustment (page 8 last paragraph).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Sueki, Matsuyama, and Suzuki above.
Sueki further teaches the display control method according to claim 1, wherein when the first information comprises weather information, the two-dimensional image is changed according to the weather information.  (Sueki [0063] discloses changing a character’s clothing based on the temperature or weather.)

Regarding claim 9, Sueki discloses a display controller. (Sueki Fig. 3 (10))
In light of the rejection of claim 1, the remaining limitations for the apparatus in claim 9 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 9 are rejected for the same reason as claim 1.

Regarding claim 15, in light of the rejection in claim 7, the apparatus in claim 15 is similar and performed by the method in claim 7. Therefore, claim 15 is rejected for the same reason as claim 7.

Regarding claim 17, Sueki and Matsuyama disclose a non-transitory computer readable medium (Sueki Fig. 3 (12)) storing a program (Sueki Fig. 3 (12a)), enabling a computer. (Matsuyama [0012])
In light of the rejection of claim 1, the remaining limitations for the medium in claim 17 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 17 are rejected for the same reason as claim 1.

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueki et al. (“Sueki”, US Pre-Grant Publication 20190205078 A1), in view of Matsuyama (US Pre-Grant Publication 20170329766 A1), in view of Suzuki (JP 2010009392 A), in view of Osada (US Pre-Grant Publication 20130249919 A1). 

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Sueki, Matsuyama, and Suzuki above.

Sueki, Matsuyama, and Suzuki do not describe the display control method according to claim 1, wherein the amount of change of the two-dimensional image on the display device increases and then decreases in response to the number of times of collision.
However, these features are well known in the art as taught by Osada and Suzuki. For example, Osada and Suzuki disclose the display control method according to claim 1, wherein the amount of change of the two-dimensional image on the display device increases and then decreases in response to the number of times of collision.  (Osada [0044] changes the size of characters based on pressing time.  The characters may change size based on a (inverse) quadratic curve – the character size gradually increases then decreases.  Suzuki (Fig. 6 page 3 paragraph 3) discloses modifying the image each time the user taps the frame.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sueki’s system for displaying a virtual object near an augmented reality marker, Matsuyama’s system for displaying 

Regarding claim 16, in light of the rejection in claim 8, the apparatus in claim 16 is similar and performed by the method in claim 8. Therefore, claim 16 is rejected for the same reason as claim 8.

Response to Arguments
The Applicants’ arguments (page 21 filed 9 December 2021) regarding the 35 USC 112(b) rejections of claims 7 and 15 have been fully considered and found persuasive.  The antecedent issue for “the weather” has been resolved.  Thus, the 35 USC 112(b) rejections of claims 7 and 15 have been withdrawn.

The Applicants’ arguments (page 22 filed 9 December 2021) regarding the objection to the Specification have been fully considered and found persuasive.  The Specification, Abstract, and claims have been amended to remove subject matter that is not supported by the parent application, now patented.  Thus, the objection to the Specification has been withdrawn.

The Applicants’ arguments (pages 22-25 filed 9 December 2021) regarding the 35 USC 103 rejections have been fully considered.
wherein the first information comprises the number of times of collision, strength of collision and direction of collision applied to the display device detected by an acceleration detection sensor, and an amount of change of the two-dimensional image and a part to be changed of the two-dimensional image change in response to the number of times of collision, the strength of collision and the direction of collision.
The Examiner finds this argument moot because of disclosures in the new reference Suzuki.  Suzuki discloses a digital picture frame that modifies an image based on input to acceleration sensors.  Suzuki uses a number of acceleration sensors (Fig. 13) that detect the number of collisions, the strength of collisions, and the direction of collision.

Thus, in light of the new reference Suzuki, the 35 USC 103 rejections have been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613